Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Kim (U.S. Pub. No. 2016/0029899) discloses an electronic device (Kim, mobile terminal 300 of a watch type, Figure 2A), comprising: 
a display screen (Kim, display unit 351, Figure 2A);
a biological sensor (Kim, blood flow sensor 341, Figure 2B);
one or more processors (Kim, controller 180, Figure 1A) (Kim, mobile terminal 300 may be configured to include features that are the same or similar to that of mobile terminal 100 of FIGS. 1A-1C. Figure 1A, ¶ [0150]); and
memory (Kim, memory 170, Figure 1A) storing one or more programs configured to be executed by the one or more processors (Kim, The memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100.  For instance, the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100, and the like. ¶ [0066]), the one or more programs including instructions for:
displaying an affordance (Kim, response icon 1102, Figure 11A) on the display screen (Kim, Referring to FIG. 11A, assume that a call signal is currently received through the mobile terminal 300 of the watch type.  Through the display unit 351 shown in FIG. 11A, a call receiving screen 1101 indicating that the call signal is being received is currently displayed.  In particular, the call receiving screen 1101 further includes a response icon 1102 for making a response to the received call signal. Figure 11A, ¶ [0227]); 
receiving biological sensor input associated with a positioning of a user’s hand (Kim, FIGS. 11A, 11B and 11C are diagrams for a control method of detecting a finger folded level and then responding to a call signal using a result of the detection, Figures 11A-11C, ¶ [0226]); As shown by Kim, the fist gesture shown between figures 11A and 11B is the input to receive a call on the watch type mobile terminal 300.
in response to receiving the biological sensor input:
in accordance with a determination that the biological sensor input corresponds to a predefined pattern, the predefined pattern being associated with the positioning of the user’s hand (Kim, According to the example shown in FIGS. 11A, 11B and 11C, in a situation that a call signal is currently received, if a first input is maintained over a prescribed time (e.g., 3 seconds), the mobile terminal 300 of the watch type is able to make a response to the call signal [FIG.  11B]. Referring to FIG. 11B, the mobile terminal 300 of the watch type currently outputs a call connected screen 1103. Figures 11A-11C, ¶ [0229]), displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
in accordance with a determination that the biological sensor input corresponds to the predefined pattern for a predetermined time, performing the operation associated with the affordance (Kim, Referring to FIG. 11B, the mobile terminal 300 of the watch type currently outputs a call connected screen 1103. Figures 11A-11C, ¶ [0229]); 
in accordance with a determination that the sensor input does not correspond to the predefined pattern, forgoing performing the operation associated with the affordance. As shown in figures 11A-11C of Kim, when the user does not hold the fist gesture for 3 seconds, the received call does not output on the watch type mobile terminal 300.
Kim does not expressly teach
displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
Kim teaches the sensing of a user’s hand gesture to perform an operation. However, Kim does not teach the display of an indication/timing before performing the operation as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-6, these claims are allowable as they depend upon allowable independent claim 1.


at an electronic device (Kim, mobile terminal 300 of a watch type, Figure 2A) with a display screen (Kim, display unit 351, Figure 2A) and a biological sensor (Kim, blood flow sensor 341, Figure 2B): 
displaying an affordance (Kim, response icon 1102, Figure 11A) on the display screen (Kim, Referring to FIG. 11A, assume that a call signal is currently received through the mobile terminal 300 of the watch type.  Through the display unit 351 shown in FIG. 11A, a call receiving screen 1101 indicating that the call signal is being received is currently displayed.  In particular, the call receiving screen 1101 further includes a response icon 1102 for making a response to the received call signal. Figure 11A, ¶ [0227]);
receiving biological sensor input associated with a positioning of a user’s hand (Kim, FIGS. 11A, 11B and 11C are diagrams for a control method of detecting a finger folded level and then responding to a call signal using a result of the detection, Figures 11A-11C, ¶ [0226]); As shown by Kim, the fist gesture shown between figures 11A and 11B is the input to receive a call on the watch type mobile terminal 300.
in response to receiving the biological sensor input:
in accordance with a determination that the biological sensor input corresponds to a predefined pattern, the predefined pattern being associated with the positioning of the user’s hand (Kim, According to the example shown in FIGS. , displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
in accordance with a determination that the biological sensor input corresponds to the predefined pattern for a predetermined time, performing the operation associated with the affordance (Kim, Referring to FIG. 11B, the mobile terminal 300 of the watch type currently outputs a call connected screen 1103. Figures 11A-11C, ¶ [0229]); 
in accordance with a determination that the sensor input does not correspond to the predefined pattern, forgoing performing the operation associated with the affordance. As shown in figures 11A-11C of Kim, when the user does not hold the fist gesture for 3 seconds, the received call does not output on the watch type mobile terminal 300.
Kim does not expressly teach
displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
Kim teaches the sensing of a user’s hand gesture to perform an operation. However, Kim does not teach the display of an indication/timing before performing the 

As to dependent claims 8-12, these claims are allowable as they depend upon allowable independent claim 7.

As to independent claim 13, Kim (U.S. Pub. No. 2016/0029899) discloses a non-transitory computer-readable storage medium storing one or more programs (Kim, The memory 170 is typically implemented to store data to support various functions or features of the mobile terminal 100.  For instance, the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100, and the like. ¶ [0066]) configured to be executed by one or more processors (Kim, controller 180, Figure 1A) (Kim, mobile terminal 300 may be configured to include features that are the same or similar to that of mobile terminal 100 of FIGS. 1A-1C. Figure 1A, ¶ [0150]) of an electronic device (Kim, mobile terminal 300 of a watch type, Figure 2A) with a display screen (Kim, display unit 351, Figure 2A) and a biological sensor (Kim, blood flow sensor 341, Figure 2B), the one or more programs including instructions for:
displaying an affordance (Kim, response icon 1102, Figure 11A) on the display screen (Kim, Referring to FIG. 11A, assume that a call signal is currently received through the mobile terminal 300 of the watch type.  Through the display unit 351 shown in FIG. 11A, a call receiving screen 1101 indicating that the call signal is being received is currently displayed.  In particular, the call receiving screen 1101 ;
receiving biological sensor input associated with a positioning of a user’s hand (Kim, FIGS. 11A, 11B and 11C are diagrams for a control method of detecting a finger folded level and then responding to a call signal using a result of the detection, Figures 11A-11C, ¶ [0226]); As shown by Kim, the fist gesture shown between figures 11A and 11B is the input to receive a call on the watch type mobile terminal 300.
in response to receiving the biological sensor input:
in accordance with a determination that the biological sensor input corresponds to a predefined pattern, the predefined pattern being associated with the positioning of the user’s hand (Kim, According to the example shown in FIGS. 11A, 11B and 11C, in a situation that a call signal is currently received, if a first input is maintained over a prescribed time (e.g., 3 seconds), the mobile terminal 300 of the watch type is able to make a response to the call signal [FIG.  11B]. Referring to FIG. 11B, the mobile terminal 300 of the watch type currently outputs a call connected screen 1103. Figures 11A-11C, ¶ [0229]), displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
in accordance with a determination that the biological sensor input corresponds to the predefined pattern for a predetermined time, performing the operation associated with the affordance (Kim, Referring to FIG. 11B, the mobile terminal 300 of the watch type currently outputs a call connected screen 1103. Figures 11A-11C, ¶ [0229]); 
in accordance with a determination that the sensor input does not correspond to the predefined pattern, forgoing performing the operation associated with the affordance. As shown in figures 11A-11C of Kim, when the user does not hold the fist gesture for 3 seconds, the received call does not output on the watch type mobile terminal 300.
Kim does not expressly teach
displaying an indication that the biological sensor input corresponds to the predefined pattern before performing an operation associated with the affordance;
Kim teaches the sensing of a user’s hand gesture to perform an operation. However, Kim does not teach the display of an indication/timing before performing the operation as claimed.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.


As to dependent claims 14-18, these claims are allowable as they depend upon allowable independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.